Title: To George Washington from Major General Nathanael Greene, 17 April 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morris Town 17th of April 1780
          
          I do my self the honor to inclose your Excellency a piece of intelligence given by Col. Abeel, who seems to be very positive that the facts stated, are well grounded. Great allowances are to be made for the

natural credulity of his temper, and his general inclination to deal in the marvellous; yet I think the information ought not be altogether neglected. It is natural to suppose the Enemy will be anxious to learn our motions, in order for the better government of their own.
          It has been commonly given out in general orders for the Officers to keep a good look out for Spies. I take the liberty to suggest to your Excellency the propriety of appointing several good vigilant officers to keep a constant watch upon such Charactors. Let them have it in charge privately to visit all the Houses in the Neighbourhood of Camp—Nothing all strangers and making the necessary enquiry, to find out their business, their Names, and the places from whence they come. This being laid upon them as a matter of duty, will in all probability be executed with fidelity. But when the order is general, it puts the Spies upon their guard, and at the same time lays no personal necessity, to make such enquiry and search, as will be likely to detect the Spies. I am with great respect Your Excellencys Most Obedient humble Ser.
          
            Nath. Greene
          
        